           Case 1:20-cv-11392-DJC Document 28 Filed 06/15/21 Page 1 of 2



June 14, 2021



VIA ECF

Honorable Denise J. Casper

U. S. District Court, District of Massachusetts

John Joseph Moakley U.S. Courthouse

1 Courthouse Way, Suite 2300

Boston, Massachusetts 02210



Landino v. Massachusetts Teachers Association, et al.

Docket Number: 1:20-cv-11392



                 Re:      Motion to Seal Unredacted Rule 16 Joint Statement



Dear Judge Casper;



         The purpose of this motion is to request the court’s permission to enter the unredacted Rule 16
Joint Statement under seal. Defendant’s counsel does not object to this request however it must be
noted that I have been forced to block Ms. Lauren Windsor a coconspirator, principle of Democracy
Partners, American Family Voices and Project Veritas Exposed and allegedly the true author of the
defamatory Project Veritas Dossier1, from my social media accounts. Ms. Windsor has been on a
coercion campaign to threaten me, or anyone associated with me since my civil actions have been filed
by “following” my accounts to access personal and business connections. The defendants and their co-
conspirators clearly reject Your Honor’s Order and Memorandum and still seeking to harm me and my
family.

         In May, prior to our hearing for Motion to Dismiss the defendant is quoted by Channel 22 WWLP
Boston “that educators “know that ‘words’ matter and can have immeasurable power and influence in
culture and society…[the defendant] must continue to demonstrate this commitment to equity and
inclusion in how we operate as a labor organization, including using language and terms that reflect and
express our values.”2 Here once again, the defendant has elected to exclude me and my family from
their virtuous public declarations simply because they despise anybody with opposing ideologies, even

1
  “Defendant simply posted a link to a dossier about Project Veritas that had been published by a third party and
provided to Defendant” – P. 11 of Document 27, this is also an untrue statement; defendant published the full 15-
page dossier and did not “simply post a link to a dossier”.
2
  https://www.wwlp.com/news/state-politics/massachusetts-teachers-association-eyes-name-change/
             Case 1:20-cv-11392-DJC Document 28 Filed 06/15/21 Page 2 of 2



while this case was pending. Similarly, the “Defendant did not intentionally provide the dossier to
anyone but its Massachusetts membership.”3 – this is another untrue statement, the dossier was
publicly published for the world to see permanently damaging me, my business, and my family.

        I also request the court to severely sanction the defendant should any private or sealed
information submitted within my filings somehow find its way to their co-conspirators, any entity or
individual.



          I thank Your Honor for your time and consideration.



Respectfully,



/s/John Landino

John H. Landino, ProSe

124 Rumson Road

Rumson, NJ 07760

Cell 201-560-2500

Email john.landino@gmail.com



cc via ECF: Attorneys for the Defendant, Bello Walsh LLP




3
    P. 11 & 12 of Document 27
